Motion by appellants for reargument of their motion for a stay of order appointing a receiver, pending appeal from such order. Motion for reargument granted. On reargument, the motion for a stay pending the appeal is granted upon the following conditions: (1) That on or before October 11, 1962, appellants shall file and serve an undertaking for $100,000, with corporate surety, to the effect that, in the event the order appealed from be affirmed or the appeal *825therefrom be dismissed, then: (a) appellants will pay any damages which may have been sustained by reason of this stay, and (b) any judgment which may ultimately be rendered against them or any of them in this action; and (2) that the appeal be perfected and that appellants be ready to argue or submit it on Friday, November 2, 1962; appeal ordered on the calendar for said date; the record to be filed and appellants’ brief to be served and filed on or before October 25, 1962. On the court’s own motion, the appeal will be heard on the original papers and on the typewritten briefs of all parties. The appellants’ brief shall contain a copy of the opinion, if any, rendered by the court below. Bach party is directed to file six copies of the typewritten brief and to serve one copy on the other. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.